PER CURIAM.
We think that this order granting plaintiff’s motion for a commission to England to take testimony should be modified by requiring the plaintiff to stipulate that he will be present upon the trial for examination, or, if he is to remain in England, that his name be inserted in the commission as one of the parties to be examined there, so that the defendant may obtain the benefit of his examination, and of the production of such documents as he may have which are material and relevant to the issues.
Order modified accordingly, without costs. .